DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  US 2020/0132934 to Sutherland.
As noted in the prior office action, there is no specific structure defining the “optical components” nor any structure defined for “marking set” in independent claim 1. In addition, the claims do not even require that the “marking sets” be in the same plane. Notably, they only need to be in a “relative position” and only of one marking set.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0132934 to Sutherland.
Sutherland discloses in multiple figures, an optical system comprising: 
a first optical component (combination of dielectric layer 654 and plate 666), including a first waveguide (640) and a recess (663V), the recess passing at least partially through the first optical component from a front side to a back side opposite the front side (the recess has an opening on the input side), the first waveguide disposed within a layer arranged near the front side of the optical component (the waveguide starts at one side 614); 
a second optical component (2450), arranged in the recess of the first optical component (figure 8A) and featuring a second waveguide (10) that can be optically coupled with the first waveguide, the second waveguide disposed within a layer at or near a front side of the second optical component (the waveguides are near a front side 12 in figure 8C); and 
a carrier substrate (610), wherein the first and the second optical component are respectively arranged on the carrier substrate with the front sides of the first and second optical components facing the carrier substrate (examiner interprets this amended limitation to mean the components face one another as Applicant’s figures and specification do not appear to show end faces that face a top surface of a carrier substrate. See Applicant figures 1 and 5); 
wherein the first optical component includes a first marking set (710) with at least one of a defined position or orientation relative to the first waveguide, the second optical component features a second marking set (spacers 88 on alignment substrate 510) with at least one of a defined position or orientation relative to the second waveguide, and wherein based on at least one of a relative position or orientation of the first marking set and the second marking set, a determination of whether the first and the second optical component are mutually aligned in a reference plane that is parallel to a surface of the carrier substrate such that an optical coupling between the first and the second waveguide is made (the claims only require one marking set to define a relative position. Therefore, the alignment marks 710 create an aligned receptacle 750 which receives and creates a parallel reference plane for coupling of waveguides).
As to claim 2, the waveguides are set at a distance from one another (coupling region “ECR”), face each other and are positioned so that coupling is possible.
As to claims 3 and 15, the method of determining the distance is not a positive limitation in an apparatus claim. Sutherland uses a coupling region for evanescent coupling (paragraph 122). 
As to claims 4-5, the method of making the waveguides is not a positive limitation in an apparatus claim. Sutherland discloses multiple waveguides and alignment portions (figures 5-10). 
As to claims 6 and 10, no structure is disclosed for the attenuation function. At the very least, the portions have some attenuation as they are not perfect and are “registered” because they couple light via evanescent coupling. 
As to claim 7, the marking set is circular. 
As to claim 8, the device is a PLC. 
As to claim 9, the second portion is removable relative to the carrier when the connector is disconnected. 
Claims 11-12 relate to the providing of the above structure and therefore would be anticipated. 
As to claim 14, the devices contains silica waveguides. 
Claim 16 relates to the location of a “sacrificial layer” on a backside of the component. Sutherland discloses an adhesive layer (550). There is no detail as to what the sacrificial layer comprises.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland in view of US 2006/0088246 to Han et al.
Sutherland discloses a general lithography process for producing an alignment structure for PLC components (paragraph 111). 
However, Sutherland fails to explicitly disclose the production of an electrode portion. It is noted that current method claims mainly recite the providing of structure in the apparatus claims. If specific steps are added, a Restriction Requirement may be proper.
Han discloses lithography steps to form carrier alignment marks and electrodes (paragraph 64 and 512 in figure 3). 
It would have been obvious to one having ordinary skill in the art to add electrode marks to Sutherland as taught by Han in order to place and align other PLC components such as a photodiode.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883